Citation Nr: 0820452	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for atherosclerotic 
coronary artery disease, status post perioperative myocardial 
infarction and heart catheterization with multiple stents, as 
secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for neuropathy 
secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
- which, in relevant part, denied the veteran's claims for 
service connection for Type II diabetes mellitus and for 
heart disease and neuropathy that he alleges are secondary to 
the diabetes.

When denying the claim for Type II diabetes mellitus in that 
February 2003 rating decision at issue, the RO adjudicated 
the claim on the basis that the veteran was alleging his 
diabetes is secondary to exposure to herbicides (Agent 
Orange), including in Vietnam.  However, in his March 2003 
notice of disagreement (NOD) and in another statement more 
recently received in March 2005, he clarified that he is not 
claiming entitlement to service connection for this condition 
as a result of herbicide exposure - either in Vietnam or 
elsewhere.  Instead, he is claiming this entitlement as a 
direct result of his military service in May 1962.  So the 
Board will consider this claim in this specific context.


FINDINGS OF FACT

1.  The veteran attempted to obtain records from his private 
physician, Dr. P., showing the veteran had Type II diabetes 
mellitus in 1968, within one year of his retirement from the 
military, but this doctor is long deceased and the records 
reportedly were destroyed when his office burned down - so 
no longer available, even if they once existed.



2.  In June 2006, a VA compensation examiner concluded there 
is no evidence to support the possibility that the veteran 
had diabetes during his military service, despite a May 1962 
service record noting a possible diagnosis of diabetic 
neuropathy.  Indeed, the VA examiner indicated that statement 
regarding diabetes was merely a diagnosis in the doctor's 
differential concerning the possible cause of the swelling in 
the veteran's feet and ankles.  Moreover, this VA examiner 
explained that the military physician refers to obtaining a 
fasting blood sugar but there are no laboratory results 
reflective of a diagnosis of diabetes.  In this regard, all 
of the veteran's urinalyses during service, including in 
August 1961, March 1964 and at retirement in March 1967, were 
negative for traces of sugar.

3.  The veteran did not have a heart condition during service 
or within one year after his retirement from the military, 
and there is no competent evidence otherwise suggesting this 
condition is due to his military service.  Moreover, since 
the Board finds that his Type II diabetes mellitus is 
unrelated to his military service, i.e., not service 
connected, it necessarily follows that he cannot establish 
secondary service connection for a heart condition either.

4.  The May 1962 service record, as mentioned, contemplates 
diabetic neuropathy or gout.  However, a diagnosis of 
diabetic neuropathy was not made and medical records for the 
ensuing five years of service, including the report of the 
veteran's military retirement examination, provide no 
evidence of neuropathy.  He did not have neuropathy during 
service or within one year of his retirement from the 
military, and the competent medical evidence does not show 
this condition is due to his military service.  Moreover, 
since the Board finds that his Type II diabetes mellitus is 
unrelated to his military service, i.e., not service 
connected, it necessarily follows that he cannot establish 
secondary service connection for neuropathy either.




CONCLUSIONS OF LAW

1.  The veteran's Type II diabetes mellitus was not incurred 
in or aggravated by service and may not be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran's heart condition was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The veteran's neuropathy was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in October 2002 and June 2005 (1) informed the veteran 
of the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against granting service connection, the downstream 
disability rating and effective date elements of the claims 
are moot.  So not receiving this additional notice is 
inconsequential and, thus, at most harmless error.  See 
38 C.F.R. § 20.1102.

One of the VCAA notice letters mentioned, specifically the 
latter one in June 2005, was not provided prior to initially 
adjudicating the claims.  But the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

And, here, after providing the additional VCAA notice in June 
2005, the RO went back and readjudicated the claims in the 
October 2006 SOC.  So the claims have been reconsidered since 
providing this additional VCAA notice to effectively cure, 
that is rectify, the timing error in the provision of this 
additional notice.

The October 2002 and June 2005 letters also did not provide 
the veteran notice specifically concerning claims for 
secondary service connection - the alleged basis of his 
claims for a heart condition and neuropathy.  But the 
February 2003 rating decision at issue and the more recent 
October 2006 SOC did provide this notice, and he had ample 
time to submit additional supporting evidence in response 
such that the intended purpose of the notice was not 
frustrated and he was given an opportunity to participate 
effectively in the adjudication of these claims.  
His statements - including his October 2006 substantive 
appeal (VA Form 9) since received, and the additional 
statements from his representative in January 2007 and June 
2008, indicate he and his representative have 
actual knowledge of what is needed to establish his 
entitlement to secondary service connection.  So even if 
arguably there is any deficiency in the notice to the veteran 
or the timing of the notice it is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

Aside from this, since the Board is denying the veteran's 
underlying claim for service connection for Type II diabetes 
mellitus (which he did receive the required VCAA notice 
concerning), he cannot establish his entitlement to service 
connection for any claimed secondary condition - either the 
heart disease or neuropathy, essentially as a matter of law 
because the condition (diabetes) that he alleges caused these 
secondary conditions (heart disease and neuropathy) has not 
been linked to his military service.  So it logically follows 
that these additional, i.e., secondary, 


conditions cannot be linked to his military service either.  
The VCAA does not apply in these type situations because the 
issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law in that it 
cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 
(June 23, 2004).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all available 
medical records (that is, those obtainable) that the veteran 
and his representative identified as pertinent to the claims.  
In addition, VA furnished the veteran a compensation 
examination to determine the etiology of his diabetes and 
diabetic neuropathy, although not his heart condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claims.  VA considers an 
examination or opinion necessary to make a decision on the 
claims if the evidence of record (1) contains competent 
evidence that the claimant has a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may be associated with his military 
service; but (3) contains insufficient medical evidence for 
VA to make a decision on the claim.  Id.

Here, though, there is no competent evidence suggesting the 
veteran has a heart condition as a result of his military 
service.  The only evidence suggesting an etiological link 
between this condition and his military service is his 
unsubstantiated lay allegations.  These statements are 
insufficient to trigger VA's duty to provide an examination; 
VA is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of a lay statement.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).

Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Governing Statutes and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as Type II diabetes 
mellitus, cardiovascular disease and other organic diseases 
of the nervous system, will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10 percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310.  Also, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, he shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id.; see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



A.  Whether the Veteran is Entitled to Service Connection for 
Type II Diabetes Mellitus

The veteran attributes his Type II diabetes mellitus to his 
military service, contending there were suspicions and 
prodromal (i.e., early) signs of the condition while he was 
in the military - especially in May 1962, and that he later 
received an actual diagnosis from a private physician (Dr. 
P.) in 1968, within the one-year presumptive period following 
the veteran's retirement from military.  

As already alluded to, the veteran's service medical records 
(SMRs) note that he complained of swollen feet and ankles in 
May 1962.  He reported that these problems usually occurred 
in the morning upon arising, but improved with exercise.  An 
examiner indicated the veteran had mild bilateral pes cavus, 
which may have caused his feet to swell.  Objective findings 
indicated that his feet did not change color and that his 
joints were not tender or red.  The examiner noted a family 
history of varicose veins from the veteran's mother as well 
as an old injury to his right ankle.  There were superficial 
varicosities in his legs, but no edema, numbness or tingling 
in his lower extremities.  The examiner diagnosed possible 
diabetic neuropathy or consider gout.  But several urinalyses 
during service in August 1961, March 1964, and at retirement 
in March 1967 were negative for traces of sugar.  Indeed, the 
veteran's retirement examination found his endocrine system 
was within normal limits.  Moreover, when completing a 
medical history questionnaire during his military retirement 
examination, he checked the box "No" for sugar or albumin 
in his urine.  Hence, the record shows that he never received 
an actual diagnosis of Type II diabetes mellitus while in the 
military.

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The veteran also, as mentioned, contends that a private 
physician, Dr. P., diagnosed him with Type II diabetes 
mellitus within a year after his retirement from the 
military.  But as even the veteran acknowledges (see his 
October 2006 substantive appeal (on VA Form 9)), Dr. P. has 
been dead for many years and all of his treatment records 
were destroyed when his office burned down - so no longer 
available, even if they once existed.  Consequently, 
notwithstanding the veteran's assertions, there are no 
records within a year of his retirement from the military in 
August 1967 documenting he received a diagnosis of Type II 
diabetes mellitus.

A VA examination nearly two decades later, in April 1987, 
noted the veteran reported having diabetes mellitus since 
1962.  He also reported taking medication (pills) for 
treatment of this condition.  However, he was asymptomatic at 
that evaluation, presumably due to his medication.  He 
nonetheless received a diagnosis of Type II diabetes mellitus 
at the conclusion of that April 1987 VA examination based on 
his reported history.  Although Dr. M.G. more recently 
indicated in May 2004 that he had treated the veteran for 
Type II diabetes mellitus for many years, the earliest-dated 
treatment record for this condition was in April 2001 - 
still many years after the veteran's retirement from the 
military.  Current treatment records confirm this diagnosis, 
so there is no disputing he has type II diabetes mellitus.  
However, there is no indication he had this condition - 
certainly to a compensable degree of at least 10 percent, 
within one year after his military service ended.  This 
evidence goes against finding this condition was either 
directly or presumptively incurred in service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The determinative issue is whether the veteran's current Type 
II diabetes mellitus is the result of his military service.  
See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Concerning this, as mentioned, Dr. M.G. provided a statement 
indicating he had treated the veteran for many years for 
labile diabetes and painful diabetic peripheral neuropathy.  
Dr. M.G. also noted that he had reviewed the veteran's 
service medical records, which indicate his neuropathy 
probably began in May 1962.  Hence, Dr. M.G. provided a 
favorable nexus opinion linking the veteran's Type II 
diabetes mellitus to his military service.

For further medical comment about the origin of his diabetes 
and any associated complications (neuropathy, etc.), VA 
furnished the veteran a compensation examination in June 
2006.  Prior to the examination, the designated examiner 
reviewed the veteran's service medical records for the 
pertinent medical and other history, and specifically those 
referring to his feet and ankle problems in May 1962.  The 
veteran reported that he had a "blood sugar problem" during 
service, but that he was never told he had diabetes, only 
neuropathy.  

After reviewing the records from service, and personally 
evaluating the veteran, the VA examiner concluded there is no 
evidence to support the possibility that his diabetes 
initially developed during service.  In discussing the basis 
of his opinion, this examiner indicated the statement during 
service regarding diabetes was merely a provisional diagnosis 
in the doctor's differential concerning the possible cause of 
the swelling in the veteran's feet and ankles - noting, as 
well, that this diagnosis would not have been in the June 
2006 examiner's differential.  Moreover, the examiner 
explained that the military physician referred to obtaining a 
fasting blood sugar, but that there are no laboratory results 
reflective of a diagnosis of diabetes.  So this VA examiner's 
opinion, obviously, is unfavorable.

In deciding the claims at issue, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
And, here, there are legitimate reasons for accepting the 
June 2006 VA examiner's opinion over Dr. M.G.'s to the 
contrary.  

The June 2006 VA examiner's opinion that the veteran's Type 
II diabetes mellitus is not traceable back to his military 
service was based on an independent review of his service 
medical records.  The VA examiner's opinion has the proper 
factual foundation to receive a lot of weight and 
credibility; it was well informed, not predicated on 
unsubstantiated allegations, and as mentioned, took into 
consideration the veteran's relevant medical history.  There 
also was a discussion of the medical rationale of the 
opinion, with mention of specific evidence in the file as to 
why the initial suspicions of diabetes (or associated 
diabetic neuropathy) in service were unfounded and ultimately 
ruled out.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Dr. M.G. also pointed out that he, too, had reviewed the 
veteran's service medical records, including those concerning 
the evaluation and treatment in May 1962.  But Dr. M.G. 
provided far less medical explanation or rationale for his 
opinion in comparison to the VA examiner, including insofar 
as not discussing the specific objective clinical findings 
that were noted during service, in May 1962, in terms of the 
provisional, differential diagnosis of neuropathy that was 
not later borne out even after the veteran reportedly was 
referred for further clinical evaluation and workup that 
included a urinalysis (which was negative for traces of 
sugar).  Furthermore, the fact that Dr. M.G. has treated the 
veteran for several years is not determinative, inasmuch as 
courts have declined to adopt a "treating physician rule" 
that would give additional evidentiary weight to the opinion 
of a treating physician. See, e.g., White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Hence, the June 2006 VA examiner's opinion is the most 
probative with regards to the determinative issue of medical 
nexus.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  So 
the required correlation has not been established between the 
veteran's Type II diabetes mellitus and his military service, 
again, especially considering the VA examiner's contrary 
opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
diagnosis and relationship of that diagnosis to the veteran's 
military service is only as good and credible as the history 
on which it was predicated).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

There is a lapse of many years (some two decades) following 
the veteran's retirement from the military and the initial 
documentation of Type II diabetes mellitus post service.  He 
admittedly was unable to obtain any records from a private 
physician, Dr. P., who supposedly diagnosed Type II diabetes 
mellitus contemporary to service - in 1968, during the 
initial post-service year.  And the veteran indicated further 
attempts to obtain these documentary records would prove 
futile, as this doctor has long since died and his office 
containing these records burned down.  38 C.F.R. 
§ 3.159(c)(1).

The veteran is competent to proclaim having experienced 
elevated blood sugar, a symptom of diabetes, since his 
military service, but his testimony of this is not credible 
given the lack of any objective laboratory evidence 
confirming his allegations - even by subjective complaint, 
for so long after his military service ended.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The lapse of so many years, again, 
some two decades, after his separation from service and the 
first documented complaint or treatment for the claimed 
disorder is probative evidence to be considered in 
determining whether his current disability is traceable back 
to his military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

So despite the fact that the veteran has a confirmed 
diagnosis of Type II diabetes mellitus, the currently claimed 
disability, there is no persuasive medical nexus evidence 
linking this condition to his military service - including, 
in particular, to the treatment he received for swollen feet 
and ankles in May 1962.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for Type 
II diabetes mellitus.  And since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, the Board must deny his appeal.

B.  Whether the Veteran is Entitled to Service Connection for 
a Heart Condition, Including as Secondary to a Service-
Connected Disability

The veteran claims that his heart condition is directly 
attributable to his military service or, on an alternative 
theory of secondary service connection, was either caused or 
aggravated by a service-connected disability.



The veteran's service medical records make no reference to 
any heart problems during service.  Indeed, his retirement 
examination March 1967 indicated that his heart was normal 
and blood pressure readings of 122/84 (systolic/diastolic) 
also were within normal limits.  The Report of Medical 
History associated with his retirement noted that he checked 
the box "No" for shortness of breath, high blood pressure, 
pain or pressure in his chest, palpitation or pounding chest.

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The record shows that Dr. M.G. first diagnosed 
atherosclerotic coronary artery disease in October 2001 - 
many years after the veteran retired from the military.  
Current treatment records confirm this diagnosis.  An April 
1987 VA examination indicated that his cardiovascular system 
was normal, but he reported having suffered a myocardial 
infarction (heart attack) only a relatively few months 
earlier, in November 1986.  So the determinative issue is 
whether his heart condition is the result of his military 
service.  See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also, 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).

In evaluating this claim as to the likely etiology of the 
heart condition, all relevant evidence has been considered - 
both from during service and during the many years since.  
Concerning first the evidence during the veteran's military 
service, his service medical records (SMRs) are unremarkable 
for any heart problems or indication of hypertension, either 
in the way of a pertinent complaint, persistently elevated 
blood pressure, or diagnosis.  The blood pressure reading 
taken during his March 1967 retirement examination from 
service was 122/84 (systolic/diastolic), so within normal 
limits.  There also is no indication of hypertension or a 
heart condition - certainly to a compensable degree of at 
least 10 percent, within one year after his service ended.  
This evidence goes against finding this condition was either 
directly or presumptively incurred in service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The veteran, however, still may establish his entitlement to 
service connection for a heart condition if there is 
competent medical evidence otherwise linking this condition 
to his military service, including as secondary to a service-
connected disability.  See 38 C.F.R. § 3.303(d); Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (medical nexus requirement 
for service connection consists of a link between current 
disability and an identifiable in-service disease or injury).  
Nevertheless, since the Board finds that his Type II diabetes 
mellitus is not service connected, i.e., unrelated to his 
military service, he cannot establish service connection on a 
secondary basis for the heart condition either.  

The earliest record showing a possible manifestation of a 
heart condition was the April 1987 VA evaluation when the 
veteran indicated that he had suffered a heart attack just a 
relatively few months earlier, in November 1986.  In 
addition, an October 2001 private treatment record from Dr. 
M.G. indicates the veteran had an angioplasty in both his 
anterior descending and circumflex to relieve his angina 
symptoms.  When examined, the veteran had a blood pressure 
reading of 138/54.

The June 2006 VA examiner confirmed the veteran has coronary 
artery disease (CAD), as well as cardiac problems related to 
his diabetes.  But, as mentioned, this VA examiner declined 
to link the veteran's Type II diabetes mellitus to his 
military service.  So the consequent heart condition also is 
necessarily unrelated to his military service.  Indeed, there 
was never any indication, or even suggestion, that his heart 
condition dates back to his military service.



There is also the lapse of so many years (over two decades) 
following the veteran's discharge from the military and the 
initial documentation of a heart condition post service.  He 
is competent to proclaim having experienced heart problems 
(such as palpitations) since his military service, but his 
testimony of this is not credible given the lack of any 
objective clinical evidence of any underlying cause for so 
long after his military service ended.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The lapse of so many years, again, 
more than two decades, after his retirement from the military 
and the first documented complaint or treatment for the 
claimed disorder is probative evidence to be considered in 
determining whether his current disability is traceable back 
to his military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Hence, there is no indication of the onset of a heart 
condition during service, within the one-year presumptive 
period following service, or otherwise suggesting this 
condition is attributable to the veteran's military service, 
including by way of a service-connected disability.  
Moreover, since, for the reasons and bases discussed, the 
preponderance of the evidence is against this claim, there is 
no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

C.  Whether the Veteran is Entitled to Service Connection for 
Neuropathy, Including as Secondary to a Service-Connected 
Disability

The veteran claims that his neuropathy is directly 
attributable to his military service or, on an alternative 
theory of secondary service connection, was either caused or 
aggravated by a service-connected disability.



The veteran's service medical records, as mentioned, note 
that he complained of swollen feet and ankles in May 1962.  
He reported that these problems usually occurred in the 
morning upon arising, but improved with exercise.  There were 
also indications of mild bilateral pes cavus (which may have 
caused his feet to swell).  Objective findings indicated that 
his feet did not change color and that his joints were not 
tender or red.  This examiner noted a family history of 
varicose veins from the veteran's mother, as well as an old 
injury to his right ankle.  There were superficial 
varicosities in his legs, but no edema, numbness or tingling 
in his lower extremities.  The examiner diagnosed possible 
diabetic neuropathy or consider gout.  Nevertheless, the 
veteran's retirement examination in March 1967 indicated that 
his upper and lower extremities were normal.  Moreover, his 
Report of Medical History associated with his retirement 
indicates he checked the box "No" for cramps in his legs, 
painful or trick shoulder or elbow and foot trouble.  Hence, 
despite the initial suspicions, the record does not show a 
final diagnosis of diabetes or diabetic neuropathy made by 
any military examiner.

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

An April 1987 VA examination noted the veteran reported Type 
II diabetes mellitus on Diabeta since 1962.  He said that he 
had received treatment for this condition, but that it was 
asymptomatic due to his medication (pills).  He made no 
specific reference to diabetic neuropathy.

The June 2006 VA examiner confirmed the veteran's Type II 
diabetes mellitus causes peripheral vascular disease in his 
lower extremities (claudication).



Dr. M.G. provided a statement in May 2004 indicating he had 
treated the veteran for many years for labile diabetes and 
painful diabetic peripheral neuropathy.  However, there is no 
indication of diabetic neuropathy - certainly to a 
compensable degree of at least 10 percent, within one year 
after the veteran's military service ended.  So the 
determinative issue is whether the veteran's current 
neuropathy is the result of his military service.  
See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Despite the initial, post-service, diagnosis of diabetic 
peripheral neuropathy, the veteran may still establish his 
entitlement to service connection for this condition if there 
is competent medical evidence otherwise linking this 
condition to his military service, including to a service-
connected disability.  See 38 C.F.R. § 3.303(d); Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (medical nexus requirement 
for service connection consists of a link between current 
disability and an identifiable in-service disease or injury).  
Since, however, the Board finds that his Type II diabetes 
mellitus is not service connected, i.e., unrelated to his 
military service, it necessarily follows that he also cannot 
establish service connection on a secondary basis for the 
residual neuropathy either.  

Dr. M.G. indicated he had treated the veteran for many years 
for labile diabetes and painful diabetic peripheral 
neuropathy.  Dr. M.G. stated that he had reviewed the 
veteran's service medical records, which indicate this 
neuropathy probably began in May 1962.  Hence, Dr. M.G. 
provided a positive nexus opinion linking the veteran's 
diabetic peripheral neuropathy to his military service.



But the June 2006 VA examiner did not agree with this 
assessment.  Prior to the examination, the VA examiner 
reviewed the veteran's service medical records for the 
pertinent medical and other history, and specifically those 
concerning his feet and ankle problems in May 1962.  The 
veteran reported that he had a "blood sugar problem" during 
service, but that he was never told he had diabetes, only 
neuropathy.  

Based on those findings from service and the results of the 
current evaluation, the VA examiner concluded there is no 
evidence to support the possibility that the veteran's 
diabetes developed while he was in the military.  And in 
discussing the rationale of this opinion, the VA examiner 
explained that the statement during service regarding 
potential diabetes (or neuropathy as a residual complication) 
was merely a provisional diagnosis in the treating doctor's 
differential concerning the possible cause of the swelling in 
the veteran's feet and ankles, not the ultimate determination 
whether this was in fact the condition causing these 
symptoms.  The VA examiner also indicated that he would not 
have made that differential diagnosis and, in any event, 
explained that the military physician referred to obtaining a 
fasting blood sugar, but that there are no subsequent 
laboratory results reflective of a diagnosis of diabetes.  So 
even accepting there were contemplations of diabetes (or 
diabetic neuropathy) while the veteran was in the military, 
there was never any final diagnosis definitively indicating 
he has this condition or any of its attendant complications.  
Instead, it appears by all credible accounts that any initial 
suspicions he had this condition ultimately were determined 
to have been unfounded and ruled out.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount 
the credibility of that physician's statement.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  And, here, there are 
legitimate reasons for accepting the June 2006 VA examiner's 
opinion over Dr. M.G.'s to the contrary.  

The June 2006 VA examiner's opinion that the veteran's Type 
II diabetes mellitus and, by implication, his diabetic 
neuropathy, are not traceable back to his military service 
was based on an independent review of his service medical 
records.  The VA examiner's opinion has the proper factual 
foundation to receive a lot of weight and credibility; it was 
well informed, not predicated on unsubstantiated allegations, 
and, as mentioned, took into consideration the veteran's 
relevant medical history.  There also was a discussion of the 
medical rationale of the opinion, with mention of specific 
evidence in the file - including from service 
contemporaneous to when the events in question occurred.  
See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Furthermore, the fact that Dr. 
M.G. has treated the veteran for several years is not 
determinative, inasmuch as courts have declined to adopt a 
"treating physician rule" that additional evidentiary weight 
is afforded to the opinion of a physician who treats the 
veteran.  See e.g., White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Chisem v. Brown, 4 Vet. App. 169 (1993).

Dr. M.G. does not explain why subsequent service records over 
the next six years did not contain any further evidence or 
diagnosis of diabetes or diabetic neuropathy.  Hence, the 
June 2006 VA examiner's opinion is accepted as the most 
probative finding with regard to the determinative issue of 
medical nexus.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  
So the existence of a medical relationship between the 
claimed neuropathy and the veteran's military service has not 
been established.



It is worth reiterating that, in Kowalski v. Nicholson, 19 
Vet. App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the veteran as lacking credibility.

Here, there is a lapse of many years (more than three 
decades) following the veteran's retirement from the military 
and the initial documentation of diabetic neuropathy post 
service.  He is competent to proclaim having experienced 
cramping in his lower extremities since his military service, 
but his testimony of this is not credible given the lack of 
any objective clinical or other evidence of neuropathy, as 
the underlying cause, for so long after his military service 
ended.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  The lapse of so many years, 
again, more than three decades, after his separation from 
service and the first documented complaint or treatment for 
the claimed disorder is probative evidence to be considered 
in determining whether his current disability is traceable 
back to his military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

So despite the fact that the veteran has a confirmed 
diagnosis of diabetic neuropathy, the currently claimed 
disability, there is no persuasive medical nexus evidence 
linking this condition to his military service - including, 
in particular, to the treatment he received for swollen feet 
and ankles in May 1962.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



Hence, there is no indication of the onset of diabetic 
neuropathy during service or otherwise suggesting this 
condition - first diagnosed many years post service, began 
in service or was caused or aggravated by a service-connected 
disability.  Moreover, since, for the reasons and bases 
discussed, the preponderance of the evidence is against this 
claim, there is no reasonable doubt to resolve in the 
veteran's favor, and his claim must be denied.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


